DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1110 (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 
Specification
3)	The disclosure is objected to because of the following informalities: 
Paragraph [0005], lines 3-4, “with saline using a saline connected to a priming line” should be amended for clarity; using the rest of the specification, a potential amendment would be “with saline using a saline container connected to a priming line”
Paragraph [0027], line 6, “path par 13” should read “path 13” for clarity
Paragraph [0032], line 7, “detailed explained” should read “detailed explanation” for grammatical correctness
Paragraph [0050], line 2, “be carried out implemented” should read “should be implemented” for clarity
Paragraph [0070], line 14, “is weak region” should read “is a weak region” for grammatical correctness
Paragraph [0074], line 2, “part818b” should read “part 818b” for clarity
Appropriate correction is required.
Claim Objections
4)	Claims 2, 5-7, 10, 12, and 15-16 are objected to because of the following informalities:  
Claim 2, line 2, “in the two needle connecting parts” should read “in each needle connecting part of the two needle connecting parts” for clarity
Claim 5, line 2, “to lock an infusion stand” should read “to lock to an infusion stand” for clarity
Claim 6, lines 3-4, “two needle connecting parts each arranged with the needle needles respectively” should read “two needle connecting parts, each needle part arranged with a needle of the two needles respectively” for clarity and to avoid a 35 U.S.C. 112(b) lack of clarity
Claim 7, line 2, “in the two needle connecting parts” should read “in each needle connecting part of the two needle connecting parts” for clarity
Claim 10, line 2, “to lock an infusion stand” should read “to lock to an infusion stand” for clarity
Claim 12, line 6, “connected to two of the needle connecting parts” should read “connected to the needle connecting parts of the first cap and the second cap” for clarity, and to avoid a 35 U.S.C. 112(b) lack of clarity
Claim 15, line 2, “to lock an infusion stand” should read “to lock to an infusion stand” for clarity
Claim 16, line 2, “to lock an infusion stand” should read “to lock to an infusion stand” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 3-5, and 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a film arranged in the needle connecting part” in line 2. However, it is unclear if this “the needle connecting part” is referring to a specific one of “two needle connecting parts” of claim 1, or refers to both. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a film arranged in the needle connecting part” as “a film arranged in each needle connecting part of the two needle connecting parts”.
Claim 4 recites the limitation “a threaded part in the needle connecting part” in line 2. However, it is unclear if this “the needle connecting part” is referring to a specific one of “two needle connecting parts” of claim 1, or refers to both. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a threaded part in the needle connecting part” as “a threaded part in each needle connecting part of the two needle connecting parts”.
Claim 5 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 3.
Claim 8 recites the limitation “a film arranged in the needle connecting part” in line 2. However, it is unclear if this “the needle connecting part” is referring to a specific one of “two needle connecting parts” of claim 6, or refers to both. Therefore, the claim is 
Claim 9 recites “a threaded part arranged respectively on the two needles and the needle connecting part; wherein the two needles are screwed into the needle connecting parts” in lines 2-5. However, it is unclear if this “the needle connecting part” is referring to a specific one of the “two needle connecting parts” of claim 6, or refers to both. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a threaded part arranged respectively on the two needles and the needle connecting part; wherein the two needles are screwed into the needle connecting parts” as “a threaded part arranged respectively on each needle of the two needles and each needle connecting part of the two needle connecting parts; wherein each needle of the two needles is screwed into each needle connecting part of the needle connecting parts”, for clarity and specificity.
Claim 10 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 8.
Claim 11 recites “wherein the needle is a butterfly shaped needle” in lines 1-2. However, it is unclear if this “the needle” is referring to a specific one of the “two needles” of claim 6, of refers to both. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “wherein the needle is a butterfly shaped needle” as “wherein each needle of the two needles is a butterfly shaped needle”.
Claim 12 recites “a first needle cap and a second needle cap arranged with a needle and a needle connecting part arranged with the needle” in lines 2-3. However, it 
Claim 14 recites the limitation “a threaded part in the needle connecting part” in line 2. However, it is unclear if this “the needle connecting part” is referring to a specific one of “two needle connecting parts” of claim 1, or refers to both. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a threaded part in the needle connecting part” as “a threaded part in each needle connecting part of the two needle connecting parts”.
Claim 15 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 14.
Claim 16 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 4.
Claim 17 recites “a threaded part arranged respectively on the two needles and the needle connecting part; wherein the two needles are screwed into the needle connecting parts” in lines 2-5. However, it is unclear if this “the needle connecting part” is referring to a specific one of the “two needle connecting parts” of claim 6, or refers to both. Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a threaded part arranged respectively on the two needles and the needle 
Claim 18 recites “wherein the needle is a butterfly shaped needle” in lines 1-2. However, it is unclear if this “the needle” is referring to a specific one of the “two needles” of claim 6, of refers to both. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “wherein the needle is a butterfly shaped needle” as “wherein each needle of the two needles is a butterfly shaped needle”.
Claim 19 recites “wherein the needle is a butterfly shaped needle” in lines 1-2. However, it is unclear if this “the needle” is referring to a specific one of the “two needles” of claim 6, of refers to both. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “wherein the needle is a butterfly shaped needle” as “wherein each needle of the two needles is a butterfly shaped needle”.
Claim 20 recites “wherein the needle is a butterfly shaped needle” in lines 1-2. However, it is unclear if this “the needle” is referring to a specific one of the “two needles” of claim 6, of refers to both. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “wherein the needle is a butterfly shaped needle” as “wherein each needle of the two needles is a butterfly shaped needle”.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (WO8806460), hereinafter Williamson.
	Regarding claim 1, Williamson teaches a needle cap (Fig. 5; 300) comprising:
	two needle connecting parts (where needles 12 and 14 are inserted into the needle cap); and
	a flow path (Fig. 5; 302) connecting the two needle connecting parts.
	Regarding claim 2, Williamson teaches the needle cap according to claim 1, further comprising:
	a weak part (Fig. 5; 310, 312) in each needle connecting part of the two needle connecting parts.
	Regarding claim 6, Williamson teaches a dialysis priming device (as shown in Fig. 5) comprising:
	two needles (Fig. 5; 12, 14);

	a flow path (Fig. 5; 302) for connecting the two needle connecting parts.
	Regarding claim 7, Williamson teaches the needle cap according to claim 6, further comprising:
	a weak part (Fig. 5; 310, 312) in each needle connecting part of the two needle connecting parts.
11)	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (JP 2009-89841), hereinafter Ono.
	Regarding claim 12, Ono teaches a dialysis circuit priming device (as shown in Fig. 2a) (Examiner interprets the device as being capable of being used for dialysis circuit priming, as technically, any liquid may be run through the device) comprising:
	a first needle cap (Fig. 2a; 20a) and a second needle cap (Fig. 2a; 20b) the first and second needle caps each arranged with a needle (Fig. 2c; 31) and a needle connecting part (Fig. 2b; 24) arranged with the needle;
	a joint member (Fig. 2a; 21) locking the first needle cap and the second needle cap; and
	a flow path (path internal to the joint member, 21) connected to the needle connecting parts of the first cap and the second cap (via intervening structure, as seen in Figs. 2b-2c).
Claim Rejections - 35 USC § 103
12)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14)	Claims 3, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
	Regarding claim 3, Williamson teaches the needle cap according to claim 1. However, Williamson fails to teach the needle cap according to claim 1, further comprising: a film arranged in each needle connecting part of the two needle connecting parts to seal the flow path.
Williamson teaches a further embodiment of a needle cap (Fig. 2; 16) comprising:
two needle connecting parts (Fig. 2; 135, 136); and
a flow path (internal to 135 and 136),
further comprising: a film (Fig. 2; 138, 140) arranged in each needle connecting part of the two needle connecting parts to seal the flow path [Page 9, lines 21-24].

Regarding claim 8, Williamson teaches the dialysis circuit priming device according to claim 6. However, Williamson fails to teach the dialysis circuit priming device according to claim 6, further comprising: a film arranged in each needle connecting part of the two needle connecting parts to seal the flow path.
Williamson teaches a further embodiment of a dialysis circuit priming device (Fig. 2; 16) comprising:
two needles (Fig. 2; 12, 14);
two needle connecting parts (Fig. 2; 135, 136) each needle part arranged with a needle of the two needles respectively (as shown in Fig. 2); and
a flow path (internal to 135 and 136),
further comprising: a film (Fig. 2; 138, 140) arranged in each needle connecting part of the two needle connecting parts to seal the flow path [Page 9, lines 21-24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Williamson to include a film arranged in each needle connecting part of the two needle connecting parts to seal the flow path, as further taught by Williamson. Doing so would allow for a 
Regarding claim 19, Williamson teaches the dialysis circuit priming device according to claim 6. However, Williamson fails to teach the dialysis circuit priming device according to claim 6, wherein each needle of the two needles is a butterfly shaped needle.
Williamson teaches a further embodiment of a needle (as shown in Fig. 3) to be used with a dialysis circuit priming device, wherein the needle is a butterfly needle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Williamson to have each needle of the two needles by a butterfly shaped needle, as further taught by Williamson. Doing so would have allowed the user to have better manual manipulation of the device [Page 10, lines 15-19]. Additionally, Williamson further teaches “those in the art will recognize that many modifications may be made while yet retaining many of the novel features and advantages of the invention” [Page 12, lines 16-18].
15)	Claims 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Favre (U.S. Patent No. 6824524), hereinafter Favre.
	Regarding claim 4, Williamson teaches the needle cap according to claim 1. However, Williamson does not teach wherein the needle cap according to claim 1 further comprises a threaded part in each needle connecting part of the two needle connecting parts.

	two connecting parts (Fig. 4c; 45, 46); and
	a flow path (Fig. 4c; 11) connecting the two connecting parts,
	further comprising:
	a threaded part in each connecting part of the two connecting parts (threaded parts which connect to threaded parts 11a, 11b (Fig. 4b)) [Col. 4, lines 51-57].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each needle connecting part of the two needle connecting parts of Williamson to have a threaded part, as taught by Favre. Doing so would have allowed for secure attachment of the needle connecting part [Col. 4, lines 51-57].
	Regarding claim 9, Williamson teaches the dialysis circuit priming device according to claim 6. However, Williamson does not teach wherein the dialysis circuit priming device according to claim 6 further comprises a threaded part arranged respectively on each needle of the two needles and each needle connecting part of the two needle connecting parts; wherein each needle of the two needles is screwed into each needle connecting part of the needle connecting parts.
	Favre teaches a dialysis device (as shown in Fig. 1) comprising:
	two tubes (Fig. 1; 1, 2)
	two connecting parts (Fig. 4c; 45, 46) each connecting part arranged with a tube of the two tubes respectively (as shown in Fig. 4c); and
	a flow path (Fig. 4c; 11) connecting the two connecting parts,
	further comprising:

each tube of the two tubes are screwed into each connecting part of the two connecting parts (as shown in Fig. 4c) [Col. 4, lines 51-57].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each needle of the two needles and each needle connecting part of the two needle connecting parts of Williamson to have a threaded part, and to have each needle of the two needles screwed into each needle connecting part of the two needle connecting parts, as taught by Favre. Doing so would have allowed for secure attachment of the needle connecting part to the needle [Col. 4, lines 51-57].
Regarding claim 11, Williamson in view of Favre teaches the dialysis circuit priming device according to claim 9. However, Williamson in view of Favre fails to teach the dialysis circuit priming device according to claim 9, wherein each needle of the two needles is a butterfly shaped needle.
Williamson teaches a further embodiment of a needle (as shown in Fig. 3) to be used with a dialysis circuit priming device, wherein the needle is a butterfly needle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Williamson in view of Favre to have each needle of the two needles by a butterfly shaped needle, as further taught by Williamson. Doing so would have allowed the user to have better manual manipulation of the device [Page 10, lines 15-19]. Additionally, Williamson 
16)	Claims 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Ono.
	Regarding claim 5, modified Williamson teaches the needle cap according to claim 3. However, modified Williamson fails to teach the needle cap of claim 3, further comprising: a locking part to lock to an infusion stand.
	Ono teaches a needle cap comprising:
	two needle connecting parts (funnel portions of Fig. 3b; 20a, 20b); and 
	a flow path (Fig. 3b; 21) connecting the two needle connecting parts (through intervening structure), further comprising
	a locking part (cylindrical parts of Fig. 3b; 20a, 20b) to lock to an infusion stand (Fig. 3; 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Williamson to further comprise a locking part to lock to an infusion stand, as taught by Ono. Doing so would have allowed for stability of the device during use [Paragraph 0023].
	Regarding claim 10, modified Williamson teaches the dialysis circuit priming device of claim 8. However, modified Williamson fails to teach the dialysis circuit priming device according to claim 8, further comprising: a locking part to lock to an infusion stand.
	Ono teaches a dialysis device comprising:

two needle connecting parts (funnel portions of Fig. 3b; 20a, 20b) each needle of the two needle connecting parts arranged with each needle of the two needles respectively; and 
	a flow path (Fig. 3b; 21) connecting the two needle connecting parts (through intervening structure), further comprising
	a locking part (cylindrical parts of Fig. 3b; 20a, 20b) to lock to an infusion stand (Fig. 3; 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Williamson to further comprise a locking part to lock to an infusion stand, as taught by Ono. Doing so would have allowed for stability of the device during use [Paragraph 0023]. 
Regarding claim 20, Williamson in view of Ono teaches the dialysis circuit priming device according to claim 10. However, Williamson in view of Ono fails to teach the dialysis circuit priming device according to claim 10, wherein each needle of the two needles is a butterfly shaped needle.
Williamson teaches a further embodiment of a needle (as shown in Fig. 3) to be used with a dialysis circuit priming device, wherein the needle is a butterfly needle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Williamson in view of Ono to have each needle of the two needles by a butterfly shaped needle, as further taught by Williamson. Doing so would have allowed the user to have better manual manipulation of the device [Page 10, lines 15-19]. Additionally, Williamson 
17)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Favre.
	Regarding claim 13, Ono teaches the dialysis circuit priming device of claim 12 having a joint part (portion of 21 inserted into 20, as shown in Fig. 2b) of the joint member. However, Ono fails to teach the dialysis circuit priming device of claim 12, further comprising: a thread arranged on a tip end part of the first needle cap and the second needle cap; wherein a joint part of the joint member for locking the first needle cap and the second needle cap is arrange with a thread.
	Favre teaches a dialysis device comprising:
	a first cap and a second cap (as shown in annotated Fig. 4c), the first and second needle caps each arranged with a tube (Fig. 1; 1 and 2) and connecting part (as shown in Annotated Fig. 4c); 
	a joint member (Fig. 4b; 11) locking the first cap and the second cap [Col. 4, lines 51-57]; further comprising:
	a thread arranged on a tip end part of the first cap and the second cap (threads to engage with Fig. 4b; 11a, 11b) [Col. 4, lines 51-57]; where
	a joint part (Fig. 4b; 11a, 11b) of the joint member for locking the first cap and the second cap is arranged with a thread (11a and 11b are threaded themselves).

    PNG
    media_image1.png
    271
    576
    media_image1.png
    Greyscale

Annotated Fig. 4c
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ono to have a thread arranged on a tip end of the first needle cap and the second needle cap; wherein a joint part of the joint member for locking the first needle cap and the second needle cap is arranged with a thread, as taught by Favre. Doing so would have allowed for secure attachment of the needle connecting part to the needle [Col. 4, lines 51-57].
18)	Claims 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Favre.
	Regarding claim 14, modified Williamson teaches the needle cap according to claim 3. However, modified Williamson does not teach wherein the needle cap according to claim 3 further comprises a threaded part in each needle connecting part of the two needle connecting parts.
	Favre teaches a cap (as shown in Fig. 4c) comprising:
	two connecting parts (Fig. 4c; 45, 46); and
	a flow path (Fig. 4c; 11) connecting the two connecting parts,
	further comprising:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each needle connecting part of the two needle connecting parts of modified Williamson to have a threaded part, as taught by Favre. Doing so would have allowed for secure attachment of the needle connecting part [Col. 4, lines 51-57].
Regarding claim 17, modified Williamson teaches the dialysis circuit priming device according to claim 8. However, modified Williamson does not teach wherein the dialysis circuit priming device according to claim 8 further comprises a threaded part arranged respectively on each needle of the two needles and each needle connecting part of the two needle connecting parts; wherein each needle of the two needles is screwed into each needle connecting part of the needle connecting parts.
	Favre teaches a dialysis device (as shown in Fig. 1) comprising:
	two tubes (Fig. 1; 1, 2)
	two connecting parts (Fig. 4c; 45, 46) each connecting part arranged with a tube of the two tubes respectively (as shown in Fig. 4c); and
	a flow path (Fig. 4c; 11) connecting the two connecting parts,
	further comprising:
	a threaded part arranged respectively on each tube of the two tubes (threaded parts which connect to threaded parts 11a, 11b (Fig. 4b)) and each connecting part of the two connecting parts (Fig. 4b; 11a, 11b) [Col. 4, lines 51-57]; wherein

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each needle of the two needles and each needle connecting part of the two needle connecting parts of modified Williamson to have a threaded part, and to have each needle of the two needles screwed into each needle connecting part of the two needle connecting parts, as taught by Favre. Doing so would have allowed for secure attachment of the needle connecting part to the needle [Col. 4, lines 51-57].
Regarding claim 18, Williamson in view of Favre teaches the dialysis circuit priming device according to claim 17. However, Williamson in view of Favre fails to teach the dialysis circuit priming device according to claim 17, wherein each needle of the two needles is a butterfly shaped needle.
Williamson teaches a further embodiment of a needle (as shown in Fig. 3) to be used with a dialysis circuit priming device, wherein the needle is a butterfly needle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Williamson in view of Favre to have each needle of the two needles by a butterfly shaped needle, as further taught by Williamson. Doing so would have allowed the user to have better manual manipulation of the device [Page 10, lines 15-19]. Additionally, Williamson further teaches “those in the art will recognize that many modifications may be made while yet retaining many of the novel features and advantages of the invention” [Page 12, lines 16-18].

Regarding claim 15, modified Williamson in view of Favre teaches the needle cap according to claim 14. However, modified Williamson in view of Favre fails to teach the needle cap of claim 14, further comprising: a locking part to lock to an infusion stand.
	Ono teaches a needle cap comprising:
	two needle connecting parts (funnel portions of Fig. 3b; 20a, 20b); and 
	a flow path (Fig. 3b; 21) connecting the two needle connecting parts (through intervening structure), further comprising
	a locking part (cylindrical parts of Fig. 3b; 20a, 20b) to lock to an infusion stand (Fig. 3; 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Williamson in view of Favre to further comprise a locking part to lock to an infusion stand, as taught by Ono. Doing so would have allowed for stability of the device during use [Paragraph 0023].
Regarding claim 16, Williamson in view of Favre teaches the needle cap according to claim 4. However, Williamson in view of Favre fails to teach the needle cap of claim 4, further comprising: a locking part to lock to an infusion stand.
	Ono teaches a needle cap comprising:
	two needle connecting parts (funnel portions of Fig. 3b; 20a, 20b); and 
	a flow path (Fig. 3b; 21) connecting the two needle connecting parts (through intervening structure), further comprising

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Williamson in view of Favre to further comprise a locking part to lock to an infusion stand, as taught by Ono. Doing so would have allowed for stability of the device during use [Paragraph 0023].

Conclusion
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783